Dissenting Opinion by
Judge Doyle :
‘ The facts in the case presented sub judice are unique but they clearly establish that the understanding of employment between the Claimant and her employer was for a position on a temporary basis only and that the Claimant accepted the position in detriment to her own family situation and as a favor to the employer. The referee found as such in finding #8 and the majority has accepted that employment agreement as a beginning thesis. It was not the Claimant, therefore, who deviated from this employment contract nor terminated the employment under its terms; it was rather the employer who terminated when it insisted that the Claimant work full time on a regular basis. The Claimant should not therefore be put in the position of shouldering the burden of proof to establish that she voluntarily terminated her employment for a necessitous and compelling reason, but only that, once terminated by the employer, she refused to accept “suitable work” under the delimiting circumstances of Section 402(a) of the Law, 43 P.S. §802(a) (rather than the application of Section 402(b), 43 P.S. §802(b)).
In this posture, the Claimant need only establish that she refused work which was “unsuitable,” i.e. where the “remuneration, hours or other conditions of the work offered are substantially less favorable to the employe than those prevailing for similar work in the locality. ...” Section 4(t) of the Law, 43 P.S. §753 (,t). Here, the witness for the employer, who *623hired the Claimant and who readily agreed that the position originally offered Claimant.was temporary only, responded to a question by the referee:
Q. Well, if she had wanted to, she could’ve continued to work if she wanted to, right?
A. Yes, if she didn’t mind getting up at four in the morning and getting home at eight or : ' nine at night. •
■ Under the Claimant’s established circumstances, i.e., a 100 acre family dairy farm to attend to, a mother with kidney disease who required kidney dialysis and a father who, because of three eye operations over a period of two months, was not able to attend to the chores of the farm, the permanent position offered claimant at a fifty mile distance was not “suitable work. ”
In addition, I would note that even if the termination is viewed as a “voluntary quit,” a substantial unilateral change in the terms and conditions of employment may be cause of a' necessitous and compelling nature, Johnson v. Unemployment Compensation Board of Review, 69 Pa. Commonwealth Ct. 303, 450 A.2d 1095 (1982); National Aluminum Corp. v. Unemployment Compensation Board of Review, 59 Pa. Commonwealth Ct. 359, 429 A.2d 1259 (1981).
. I therefore respectfully dissent.